                     Case 1:19-cr-00337-LO Document
                                       UNITED STATES9 DISTRICT
                                                       Filed 09/19/19
                                                                 COUl^Page 1 of 1 PageID# 25
                                          eastern district of vmCCNCA
                                              Alexandria DivistON

                                                                 MAGISTRATE JUDGE: THERESA CARRROLL BUCHANAN


         UNITED STATES OF AMERICA
                                                                  HEARING:                        CASE H:_jarrSM-
                     ^VS-
                                                                  DATE:                           _TiME:     ^:OOY^rr\^
                                                                   TYPE: FTR RECORDER             DEPUTY CLERK: T. FITZGERALD




COUNSEL FOR THE UNITED STATES^
                                                                    A^Tf\arlCLno
COUNSEL FOR THE DEFENDANT^                                                             —

                                                                            LANGUAGE:
INTERPRETER:


( X )defendant APPEARED: (                   jWITHCOUNSEL                  ( X )WITHOUT COUNSEL
( X )DEFT. INFORMED OF RIGHTS. CHARGES, PENALTIES and/or VIOLATIONS
         X )COURT TO APPOINT
                      r^o^.^.-rr-oiiMCFi
                              COUNSEL               \*   !■-*<              {^        )' DFT. TO RETAIN COUNSEL
(           ) GVT. CALL WITNESS & ADDUCES EVIDENCE
(           ) EXHBIT#^                     ADMITTED
 (          ) PROBABLE CAUSE: FOUND (        ) / NOT FOUND (           )
 {          1 PRELIMINARY HEARING WAIVED

 (          ) MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY
 (          ) DEFT. ADMITS VIOLATION (        )DFT. DENIES VIOLATION (                  )COURT FINDS DFT. IN VIOLATION
    MINUTES:




     K              ) UNSECURED (S            ) SECURED ( ) PTS (                 ) 3»" PARTY ( ) TRAVEL RESTRICTED
             ) APPROVED RESIDENCE!       ) SATT ( ) PAY COSTS (                    ) ELECTRONIC MONITORING ( ) ME
     TCSTmEAT (          ) ROL (    ) NOT DRIVE (        ) FIREARM (             ) PASSPORT (   ) AVOID CONTACT
     I       ) Al COHOI. & DRUG USE I     ) EMPLOYMENT

           X ) DEFENDANT REMANDED TO THE CUSTODY OE THE U 5 MARSHALS
              I DEFENDANT CONTINUED ON SAME CONDI DONS OF RROISAI iON
                                    5 ScpIl'^ A' -^toopm
     NEXT COURT AI'PfARANCE_^ .^:V..,.                ,  iici.Hc'^ucSadmQ^
            |nn(X IPHI ISIATUSI            URIAH ) HHH                 I O < » ! IMiJH |P1.V (               | ,RV
